DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/13/2021 is acknowledged. Accordingly, claims 1, 6-7, 9, 15 and 20 have been amended, thus currently claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130200410 A1, hereinafter “Kim”, previously cited by the Examiner) in view of Igaki et al.(US 8820966 B2, hereinafter, “Igaki”, previously cited by the Examiner).

Regarding claim 1, Kim teaches a light bulb (LED lamp 10 and volume forming member 45, see figures 5-6), comprising: 
a light emitting module (10) and a light-transmitting cover (lamp cover 60); 

wherein the light-transmitting cover (60) is disposed to cover a periphery (see outer periphery of 10) of the light emitting module (10) and distributes light (see ¶ 52) for the plurality of LED lamp beads (20, 30), the light-transmitting cover (60) comprises a plurality of micro-lens units (diffusion pattern 61, see fig 6), and each of the plurality of micro-lens units (61) comprises a light incident surface (surface of 61 inside 60) and a light exit surface (surface opposite to 61 outside 60), and is configured to direct light (since 61 is used for focusing light, and thus conducts light, see ¶ 52) from the light incident surface (surface of 61 inside 60) to the light exit surface (surface opposite to 61 outside 60), all the plurality of micro-lens units (61) are sequentially connected (clearly seen in figure 6) to form the light-transmitting cover (60), and each light incident surface (surface of 61 inside 60) faces the light emitting module (10), and each light exit surface (surface opposite to 61 outside 60) is away from the light emitting module (10), and light emitted (at least light from 30s) is distributed by the light-transmitting cover (60) to form an outgoing light beam (light transmitted from the upper portion of 60) closer to parallel light (necessarily occurring for at least some light beams of at least two of LEDs 30 that are parallel to each other, and in front and behind the LED mounting portion 11).

Kim does not teach wherein the light-transmitting cover comprises a cylindrical portion and a hemispherical portion, and light emitted is distributed by the hemispherical portion to form an outgoing light beam closer to parallel light.

Igaki teaches a light bulb (LED light bulb 101, see figure 2) having a light emitting module (LED modules 200) and a light-transmitting cover portion (globe 700, see fig 2); 
wherein the light-transmitting cover (700) comprises a cylindrical portion (cylinder portion 701, see fig 2) and a hemispherical portion (dome portion 702, see fig 2), and light emitted (from 200) is distributed by the hemispherical portion (702) to form an outgoing light beam (light transmitted from 702) closer to parallel light (for at least some light rays, especially for the light rays originating on the LEDs on the upper surface of 200).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cover as taught by Igaki into the teachings of Kim, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  One of ordinary skill would have been motivated to make this modification to protect the light sources from impact, and it appears the disclosed 

Regarding claim 2, Kim teaches wherein a maximum angle difference (unfocused light from each 20 or 30 into 61 vs focused light exiting from 61) of emitted light (light emitted by each 61) of one LED lamp bead (20 or 30) after being distributed (after being refracted by 61) by a micro-lens unit (61) facing the one LED lamp bead (any 20 or 30) exists (as expected from scattered light being focused by a lens); but
Kim does not explicitly teach wherein a maximum angle difference is not more than 3.degree. 
However, one of ordinary skill would have considered manipulating the bulb dimensions to achieve a maximum angle difference according to the light effect pursued.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the distance between the lamp beads and micro-lens units of Kim so as to achieve a maximum angle difference of no more than 3.degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill would have been motivated to make this modification in view of the intended use of the bulb within the vehicle. 

Regarding claim 3, Kim teaches wherein a distance between an inner surface (inner surface of 60) of the light-transmitting cover (60) and the plurality of LED lamp beads (20, 30) is small (as seen in figure 6); but  
Kim does not explicitly teach wherein a shortest distance ranges from 8 mm to 18 mm. 
However, one of ordinary skill would have recognized that the light bulb of Kim is aimed to replace vehicle signals light bulbs (see ¶ 5) where distances between lamp beads and cover are minimal.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the distance between the lamp beads and cover of Kim to be within a range of 8 mm to 18 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill would have been motivated to make this modification so that the light bulb fits in smaller spaces of the vehicle. 

Regarding claim 4, Kim teaches wherein a projection area (projection area on a frontal plane) of each of the plurality of micro-lens units (61) on a projection surface (frontal plane surface away from light incident surface) perpendicular to a direction from the light incident surface (surface of 61 inside 60) to the light exit surface (surface opposite to 61 outside 60) is small (as expected from a light source emitting light into a lens), but 
Kim does not explicitly teach projection area ranges from 9 mm.sup.2 to 16 mm.sup.2.
However, one of ordinary skill would have recognized that the light bulb of Kim is aimed to replace vehicle signals light bulbs (see ¶ 5) where distances between light source and cover are minimal.
It would have been an obvious matter of design choice to select projection area ranges from 9 mm.sup.2 to 16 mm.sup.2 into the teachings of Kim, since the applicant has not disclosed that a specific projection area solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a projection area ranging from 9 mm.sup.2 to 16 mm.sup.2. In this case, selecting a given maximum angle difference would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 5, Kim teaches wherein at least one selected from a group consisting of 
the light incident surface (see curvature of each 61) and the light exit surface 
is a curved line (see curved line of each 61 in the view of fig 6) in a cross section (median plane of each 61) parallel to a direction (in the view of figure 6, a direction is from inside to outside, or left to right, of each 61) from the light incident surface (surface of 61 inside 60) to the light exit surface (surface opposite to 61 outside 60). 

Regarding claim 7, Kim teaches wherein a portion (mid portion of 60) is disposed to cover a periphery (see periphery of 13) of the circumferential surface (circumferential periphery of 13). 
Kim does not explicitly teach wherein the portion is a cylindrical portion.
Igaki teaches wherein the portion (lower portion of 700) is a cylindrical portion (evident from figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cover shape as taught by Igaki into the teachings of Kim, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Igaki.

Regarding claim 9, Kim does not explicitly teach wherein the light-transmitting cover further comprises a hemispherical portion, the cylindrical portion has a top opening adjacent to the top surface, the hemispherical portion is arranged to cover a periphery of the top surface, and the hemispherical portion closes the top opening. 
Igaki teaches wherein the light-transmitting cover (700) further comprises a hemispherical portion (702), the cylindrical portion (701) has a top opening (top opening of cylindrical portion, as seen in figure 2) adjacent to the top surface (top surface of 700), the hemispherical portion (702) is arranged to cover a periphery of the top surface 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cover as taught by Agaki into the teachings of Kim, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well cover as disclosed by Igaki.

Regarding claim 11, Kim does not explicitly teach wherein the plurality of LED lamp beads  are further disposed on the top surface. 
However, in an alternative embodiment of figure 9, Kim teaches wherein the plurality of LED lamp beads (see LEDs on substrate 51) are further disposed on the top surface (see top surface of 50). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate additional LEDs as taught by the alternative embodiment of Kim into the current embodiment in order to increase the amount of light directly outwards. One of ordinary skill would have been motivated to make this modification to further enhance omnidirectional illumination.

Regarding claim 12, Kim teaches wherein a cross section (see transverse plane of 13) of the circumferential surface (circumferential periphery of 13) of the mounting column (13) is a square (square cross section of the transversal plane), and the plurality of LED lamp beads (20, 30) are arranged on at least some surfaces (front and back of 13) of the square (square cross section of the transversal plane). 
Kim does not explicitly teach the plurality of LED lamp beads are arranged on each surface of the square. 
However, in an alternative embodiment of figure 11, Kim teaches the plurality of LED lamp beads (20, 30) are arranged on each surface of the square (see surfaces of 50, including first development portion 53, see ¶ 49, 50). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate additional LEDs as taught by the alternative embodiment of Kim into the current embodiment in order to increase the amount of light directly outwards. One of ordinary skill would have been motivated to make this modification to further enhance omnidirectional illumination.

Regarding claim 13, Kim teaches wherein the plurality of LED lamp beads (20, 30) are disposed on the circumferential surface (on at least two of the surfaces of 13) along a circumferential direction (around 13) and an axial direction (transversal plane of 13) of the mounting column (13). 

Regarding claim 14, Kim teaches further comprising: a lamp holder (45), wherein the light emitting module (10) and the light-transmitting cover (60) are fixedly disposed on the lamp holder (45, better seen in figure 6). 

Regarding claim 15, Kim teaches a crystal lamp (LED lamp 10, lamp cover 60 and volume forming member 45, see figures 5-6), comprising: 
a decoration (formed by 61s of 60) and a light bulb (10, 45) comprising a light emitting module (10) and a light-transmitting cover (60), wherein light emitted by the light bulb (10, 45) is capable of irradiating the decoration (formed by 61s of 60); 
wherein the light emitting module (10) comprises a mounting column (13) and a plurality of LED lamp beads (20, 30), the mounting column (13) comprises a circumferential surface (circumferential periphery of 13) and a top surface (top surface of 13), and the plurality of LED lamp beads (20, 30) are disposed at least on the circumferential surface (circumferential periphery of 13); and 
wherein the light-transmitting cover (60) is disposed to cover a periphery (see outer periphery of 10) of the light emitting module (10) and distributes light for the plurality of LED lamp beads (20, 30), the light-transmitting cover (60) comprises a plurality of micro-lens units (61), and each of the plurality of micro-lens units (61) comprises a light incident surface (surface of 61 inside 60) and a light exit surface (surface opposite to 61 outside 60), and is configured to direct light (since 61 is used for focusing light, and thus conducts light, see ¶ 52) from the light incident surface (surface of 61 inside 60) to the light exit surface (surface opposite to 61 outside 60), all the plurality of micro-lens units (61) are sequentially connected (clearly seen in figure 6) to 

Kim teaches the decoration (formed by 61s of 60) is made of a transparent or translucent material (see ¶ 51); but 
Kim does not explicitly teach the decoration is a crystal decoration.
However, one of ordinary skill would have considered using crystal for the light-transmitting cover due to its superb optical properties.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a crystal decoration, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification because of the brightness that crystal material provide.  

Kim does not teach wherein the light-transmitting cover comprises a cylindrical portion and a hemispherical portion, and light emitted is distributed by the hemispherical portion to form an outgoing light beam closer to parallel light.

Igaki teaches a light bulb (LED light bulb 101, see figure 2) having a light emitting module (LED modules 200) and a light-transmitting cover portion (globe 700, see fig 2); 
wherein the light-transmitting cover (700) comprises a cylindrical portion (cylinder portion 701, see fig 2) and a hemispherical portion (dome portion 702, see fig 2), 
and light emitted (from 200) is distributed by the hemispherical portion (702) to form an outgoing light beam (light transmitted from 702) closer to parallel light (for at least some light rays, especially for the light rays originating on the LEDs on the upper surface of 200).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cover as taught by Igaki into the teachings of Kim, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  One of ordinary skill would have been motivated to make this modification to protect the light sources from impact, and it appears the disclosed device would perform equally well with light-transmitting cover shaped as disclosed by Igaki.

Regarding claim 16, Kim teaches wherein a maximum angle difference (unfocused light from each 20 or 30 into 61 vs focused light exiting from 61) of emitted light (light emitted by each 61) of one LED lamp bead (20 or 30) after being distributed (after being refracted by 61) by a micro-lens unit (61) facing the one LED lamp bead (any 20 or 30) exists (as expected from scattered light being focused by a lens); but
Kim does not explicitly teach wherein a maximum angle difference is not more than 3.degree. 
However, one of ordinary skill would have considered adjusting the bulb dimensions to achieve a maximum angle difference according to the light effect pursued.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the distance between the lamp beads and micro-lens units of Kim so as to achieve a maximum angle difference of no more than 3.degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill would have been motivated to make this modification in view of the intended use of the bulb within the vehicle. 

Regarding claim 17, Kim teaches wherein a distance between an inner surface (inner surface of 60) of the light-transmitting cover (60) and the plurality of LED lamp beads (20, 30) is small (as seen in figure 6); but  
Kim does not explicitly teach wherein a shortest distance ranges from 8 mm to 18 mm. 
However, one of ordinary skill would have recognized that the light bulb of Kim is aimed to replace vehicle signals light bulbs (see ¶ 5) where distances between lamp beads and cover are minimal.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the distance between the lamp beads and cover of Kim to be within a range of 8 mm to 18 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill would have been motivated to make this modification so that the light bulb fits in smaller spaces of the vehicle. 

Regarding claim 18, Kim teaches wherein a projection area (projection area on a frontal plane) of each of the plurality of micro-lens units (61) on a projection surface (frontal plane surface away from light incident surface) perpendicular to a direction from the light incident surface (surface of 61 inside 60) to the light exit surface (surface opposite to 61 outside 60) is small (as expected from a light source emitting light into a lens); but 
Kim does not explicitly teach projection area ranges from 9 mm.sup.2 to 16 mm.sup.2.
Kim is aimed to replace vehicle signals light bulbs (see ¶ 5) where distances between light source and cover are minimal.
It would have been an obvious matter of design choice to select projection area ranges from 9 mm.sup.2 to 16 mm.sup.2 into the teachings of Kim, since the applicant has not disclosed that a specific projection area solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a projection area ranging from 9 mm.sup.2 to 16 mm.sup.2. In this case, selecting a given maximum angle difference would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 19, Kim teaches wherein at least one selected from a group consisting of the light incident surface (see curvature of each 61) and the light exit surface is a curved line (see curved line of each 61 in the view of fig 6) in a cross section (median plane of each 61) parallel to a direction (in the view of figure 6, a direction is from inside to outside, or left to right, of each 61) from the light incident surface (surface of 61 inside 60) to the light exit surface (surface opposite to 61 outside 60). 

Claims 6, 8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Igaki as applied to claims 1, 7, 9 and 15 above, and further in view of Lim et al. (US 20060267037 A1, hereinafter, “Lim”, previously cited by the Examiner).

Regarding claim 6, although, Kim teaches that the light diffusing pattern can be formed in its  inner surface, outer surface, or both (see ¶ 52), 
Kim does not explicitly teach wherein the light incident surface is a straight line in a cross section parallel to a direction from the light incident surface to the light exit surface.
 Lim teaches a light bulb (LED package, see figures 2 and 4b-4c) having a the light-transmitting cover (micro lens array 140, see fig 2) plurality of micro-lens unit (see each micro-lens in 140, 4b-4c); 
wherein the light incident surface (lower surface of each micro-lens in 140) is a straight line (as seen in annotated figure below) in a cross section (see cross section in annotated figure below) parallel to a direction (from bottom left to right along cross section) from the light incident surface (lower surface of each micro-lens in 140) to the light exit surface (upper surface of each micro-lens in 140).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the micro-lens as taught by Lim into the teachings of Kim in order to focus the lights diffused into a desired region. One of ordinary skill in the art would have been motivated to make this modification to focus light into a desired region, also envisioned by Kim.

Figure 4b of Lim with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    526
    528
    media_image1.png
    Greyscale


Regarding claim 8, Kim teaches wherein an outline (outline of each 61) of the micro-lens unit (61) on the cylindrical portion (cylindrical portion of 60) in a direction perpendicular (frontal plane of 61) to a direction from the light incident surface (surface of 61 inside 60) to the light exit surface (surface opposite to 61 outside 60). 
Kim does not explicitly teach wherein an outline of the micro-lens unit is in a square shape. 
Lim teaches a plurality of micro-lens unit (micro lens array 140, see figures 4b-4c); 
wherein an outline of the micro-lens unit (140) is in a square shape (as seen in figure 4b).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the squared shape as taught by Lim Kim in order to dispose the micro-lens units next to each other without any gaps. One of ordinary skill in the art would have been motivated to make this modification to allow maximum effect in refracting and focusing the light into the desired region.

Regarding claim 10, Kim teaches wherein an outline (outline of each 61) of the micro-lens unit (61) on the hemispherical portion (see upper portion of 60) in a direction perpendicular (frontal plane of 61 on the hemispherical portion) to a direction from the light incident surface (surface of 61 inside 60) to the light exit surface (surface opposite to 61 outside 60). 
Kim does not explicitly teach wherein an outline of the micro-lens unit is in a pentagonal shape or a hexagonal shape. 
Lim teaches a plurality of micro-lens unit (micro lens array 140, see figures 4d-4e); 
wherein an outline of the micro-lens unit (140) is in a pentagonal shape or a hexagonal shape (as seen in figure 4d).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the hexagonal shape as taught by Lim into the teachings of Kim in order to dispose the micro-lens units next to each other without any gaps. One of ordinary skill in the art would have been motivated to make this modification to allow maximum effect in refracting and focusing the light into the desired region.

Regarding claim 20, although, Kim teaches that the light diffusing pattern can be formed in its  inner surface, outer surface, or both (see ¶ 52), 
Kim does not explicitly teach wherein the light incident surface is a straight line in a cross section parallel to a direction from the light incident surface to the light exit surface.
 Lim teaches a light bulb (LED package, see figures 2 and 4b-4c) having a the light-transmitting cover (micro lens array 140, see fig 2) plurality of micro-lens unit (see each micro-lens in 140, 4b-4c); 
wherein the light incident surface (lower surface of each micro-lens in 140) is a straight line (as seen in annotated figure 4b above) in a cross section (see cross section in annotated figure 4b above) parallel to a direction (from bottom left to right along cross section) from the light incident surface (lower surface of each micro-lens in 140) to the light exit surface (upper surface of each micro-lens in 140).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the micro-lens as taught by Lim into the teachings of Kim in order to focus the lights diffused into a desired region. One of ordinary skill in the art would have been motivated to make this modification to focus light into a desired region, also envisioned by Kim.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive.

With regard of claim 1, Applicant argues in pages 9-10, that the cited references fail to teach “wherein the light-transmitting cover comprises a cylindrical portion and a hemispherical portion, and light emitted is distributed by the hemispherical portion to form an outgoing light beam closer to parallel light.", stating that Kim, Igaki or Lim fail to teach the limitations above.

The Examiner respectfully disagrees. 
Igaki explicitly teaches a light-transmitting cover (700) that is formed by two parts: a cylindrical portion (701) and a hemispherical portion (702). Additionally note both Kim and Igaki devices have light sources that emit light upwards, and thus at least light emitted by those upper facing light sources are transmitted by the hemispherical portion in a more vertical fashion than the light rays from the cylindrical portion, as required by the claim. And the applicant’s arguments in this regard are not persuasive.

With regard to claim 15, Applicant argues in page 11, that claim 15 has been amended with similar limitations of claim 1, and Kim, Igaki or Lim fail to teach the newly amended limitations.

The Examiner respectfully disagrees for the same reasons of claim 1 above. 
Igaki explicitly teaches a light-transmitting cover (700) that is formed by two parts: a cylindrical portion (701) and a hemispherical portion (702). Additionally note both Kim and Igaki devices have light sources that emit light upwards, and thus at least light emitted by those upper facing light sources are transmitted by the hemispherical .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Examiner, Art Unit 2875